Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:  
Re Claim 11, the claim recites “the request” in line 2, it is unclear that “the request” is referencing “the request for the network entity” in line 2 or “a request to enable or disable the mode” in claim 6.  
Re Claim 17, the claim recites “a UE” in line 2, the examiner suggests replace with “a user equipment (UE)”.
Re Claim 27, the claim recites “the request” in line 2, it is unclear that “the request” is referencing “the request for the network entity” in line 2 or “a request to enable or disable the mode” in claim 22.
Re Claim 30, the claim recites “a UE” in line 2, the examiner suggests replace with “a user equipment (UE)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 17-20, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0182821 A1) (You herein after) in view of Mondal et al. (US 2021/0084669 A1) (Mondal herein after).

Re Claims 1 and 29, You discloses a method and apparatus (UE, BS, [0029]) for wireless communications by a user equipment (UE), comprising: 
receiving dynamic signaling from a network entity of an indication that a mode (configured semi-statically by RRC, indicated by PDCCH, i.e. DCI, [0164]-[0169]), in which multiple default beams are used for physical downlink shared channel (PDSCH) transmission from multiple transmit receive points (TRPs), is enabled or disabled (whether single analog beam or multiple analog beams are used for PDSCH/PUSCH, [0164]-[0169]); and 

You discloses the claimed invention except explicitly teaches processing PDSCH transmissions from the multiple TRPs with one or more default beams in accordance with the indication.
However, Mondal discloses a wireless communication system comprising: processing PDSCH transmissions from the multiple TRPs with one or more default beams in accordance with the indication (single DCI multi-TRP transmission, multi-DCI multi-TRP transmission, default PDSCH [0021]-[0026]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of You, by making use of the technique taught by Mondal, in order to improve the signal processing efficiency and latency.
Both references are within the same field of digital signal processing, and in particular of next generation wireless communication, the modification does not change a fundamental operating principle of You, nor does You teach away from the modification (You merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Mondal is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of processing PDSCH transmissions from the multiple TRPs with one or more default beams in accordance with the indication. 

Re Claim 2, the combined teachings disclose the method of claim 1, You discloses wherein the dynamic signaling comprises at least one of: a downlink control information (DCI), a medium access control (MAC) control element (MAC CE), or radio resource control (RRC) signaling (configured semi-statically by RRC, indicated by PDCCH, i.e. DCI, [0164]-[0169]).



Re Claim 4, the combined teachings disclose the method of claim 1, Mondal discloses wherein, when the mode is enabled and PDSCH transmissions from the multiple TRPs are scheduled with multiple downlink control informations (DCIs) (multi-DCI multi-TRP transmission, [0024]): each default beam is determined based on a spatially co-located reference signal (RS) of a certain command resource set (CORESET) ID among CORESETs with a common pool index (CORESETPoolIndex, [0016]-[0024]).

Re Claims 17 and 30, You discloses a method and apparatus (UE, BS, [0029]) for wireless communications by a network entity, comprising: 
dynamically signaling a UE an indication that a mode (configured semi-statically by RRC, indicated by PDCCH, i.e. DCI, [0164]-[0169]), in which multiple default beams are used for physical downlink shared channel (PDSCH) transmission, is enabled or disabled (whether single analog beam or multiple analog beams are used for PDSCH/PUSCH, [0164]-[0169]); and 
scheduling PDSCH transmissions from the multiple TRPs with one or more default beams in accordance with the indication (UE receives data/control information via PDSCH, [0033], [0053], [0075]).
You discloses the claimed invention except explicitly teaches multiple default beams are used for physical downlink shared channel (PDSCH) transmission from multiple transmit receive points (TRPs).

Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of You, by making use of the technique taught by Mondal, in order to improve the signal processing efficiency and latency.
Both references are within the same field of digital signal processing, and in particular of next generation wireless communication, the modification does not change a fundamental operating principle of You, nor does You teach away from the modification (You merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Mondal is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of multiple default beams are used for physical downlink shared channel (PDSCH) transmission from multiple transmit receive points (TRPs).

Re Claim 18. The method of claim 17, You discloses wherein the dynamic signaling comprises at least one of: a downlink control information (DCI), a medium access control (MAC) control element (MAC CE), or radio resource control (RRC) signaling (configured semi-statically by RRC, indicated by PDCCH, i.e. DCI, [0164]-[0169]).

Re Claim 19, the combined teachings disclose the method of claim 17, Mondal discloses wherein PDSCH transmission are processed using a single default beam if the indication is the mode is disabled (a default PDSCH for single DCI multi-TRP transmission, [0022]).

.

Claims 5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0182821 A1) (You herein after) and Mondal et al. (US 2021/0084669 A1) (Mondal herein after), further in view of Cirik et al. (US 2021/0136802 A1) (Cirik herein after).

Re Claim 5, the combined teachings disclose the method of claim 1, except wherein, when the mode is enabled and PDSCH transmissions from the multiple TRPs are scheduled with a single downlink control information (DCI): the default beams are determined based on active transmission configuration indicator (TCI) states mapped to certain TCI codepoint ID among TCI codepoints containing multiple TCI states.
However, Cirik discloses a wireless communications for scheduling transmissions wherein, when the mode is enabled and PDSCH transmissions from the multiple TRPs are scheduled with a single downlink control information (DCI): the default beams are determined based on active transmission configuration indicator (TCI) states mapped to certain TCI codepoint ID among TCI codepoints containing multiple TCI states (wireless device may determine whether to apply/use a single default beam or multiple default beams based on TCI states (or TCI codepoints) activated by a MAC CE (e.g., sent/transmitted by the base station),  [0328], wireless device may determine to apply at least two of 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Cirik, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of wireless communication for scheduling transmission, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the scheduling taught by Cirik is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein, when the mode is enabled and PDSCH transmissions from the multiple TRPs are scheduled with a single downlink control information (DCI): the default beams are determined based on active transmission configuration indicator (TCI) states mapped to certain TCI codepoint ID among TCI codepoints containing multiple TCI states.

Re Claim 21, the combined teachings disclose the method of claim 17, except wherein, when the mode is enabled and PDSCH transmissions from the multiple TRPs are scheduled with a single downlink control information (DCI): the default beams are determined based on active transmission configuration indicator (TCI) states mapped to certain TCI codepoint ID among TCI codepoints containing multiple TCI states.
However, Cirik discloses a wireless communications for scheduling transmissions wherein, when the mode is enabled and PDSCH transmissions from the multiple TRPs are scheduled with a single 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Cirik, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of wireless communication for scheduling transmission, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the scheduling taught by Cirik is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein, when the mode is enabled and PDSCH transmissions from the multiple TRPs are scheduled with a single downlink control information (DCI): the default beams are determined based on active transmission configuration indicator (TCI) states mapped to certain TCI codepoint ID among TCI codepoints containing multiple TCI states.

Claims 6-8, 14, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0182821 A1) (You herein after) and Mondal et al. (US 2021/0084669 A1) (Mondal herein after), further in view of Zhang et al. (US 2021/0143936) (Zhang herein after).

Re Claim 6, the combined teachings disclose the method of claim 1, except further comprising: sending, to the network entity, a request to enable or disable the mode prior to receiving the indication. 
However, Zhang discloses system and method for fast single-DCI and multi-DCI mode switching comprising: sending, to the network entity, a request to enable or disable the mode prior to receiving the indication (UE indicates multi-DCI mode, [0126]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Zhang, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of wireless communication for scheduling transmission, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the scheduling taught by Zhang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of sending, to the network entity, a request to enable or disable the mode prior to receiving the indication.



Re Claim 8, the combined teachings disclose the method of claim 6, Mondal discloses wherein the request is sent with a request for a feature that involves multiple default beams for PDSCH transmissions from the multiple TRPs (scheduled via single or multiple DCIs single DCI multi-TRP transmission, multi-DCI multi-TRP transmission, default PDSCH [0021]-[0026]).

Re Claim 14, the combined teachings disclose the method of claim 1, except wherein: the UE is configured with at least first and second bandwidth parts (BWPs) having different default beams.
However, Zhang discloses system and method for fast single-DCI and multi-DCI mode switching wherein: the UE is configured with at least first and second bandwidth parts (BWPs) having different default beams (a set of CORESETs (e.g., up to 3) may be configured for an active bandwidth part (BWP), e.g., in a single-DCI mode, [0131]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Zhang, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of wireless communication for scheduling transmission, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the scheduling taught by Zhang is not altered and 

Re Claim 22, the combined teachings disclose the method of claim 17, except further comprising: receiving, from the UE, a request to enable or disable the mode prior to receiving the indication.
However, Zhang discloses system and method for fast single-DCI and multi-DCI mode switching comprising: sending, to the network entity, a request to enable or disable the mode prior to receiving the indication (UE indicates multi-DCI mode, [0126]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Zhang, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of wireless communication for scheduling transmission, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the scheduling taught by Zhang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of sending, to the network entity, a request to enable or disable the mode prior to receiving the indication.



Re Claim 24, the combined teachings disclose the method of claim 22, Mondal discloses wherein the request is received with a request for a feature that involves multiple default beams for PDSCH transmissions from the multiple TRPs scheduled via single or multiple DCIs (scheduled via single or multiple DCIs single DCI multi-TRP transmission, multi-DCI multi-TRP transmission, default PDSCH [0021]-[0026]).

Allowable Subject Matter
Claims 9-13, 15-16, 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631